department of the treasury internal_revenue_service washington d c sep tela its tax_exempt_and_government_entities_division uics legend taxpayer a taxpayer b taxpayer c taxpayer d date date date date date date trust t subtrust u ira x company m state n dear ms this is in response to the request for letter rulings under sec_408 of the internal_revenue_code as supplemented by correspondence dated page submitted on your behalf by your authorized representative the request for letter rulings is based on the following facts and representations taxpayer a whose date of birth was date died on date at age not having reached her required_beginning_date as that term is defined in a c of the internal_revenue_code taxpayer a was survived by two daughters taxpayer b and taxpayer c taxpayer b and taxpayer c were alive as of the date of this ruling_request as of her date of death taxpayer a was the owner of an individual_retirement_arrangement ira x maintained with company m by means of a beneficiary designation dated date trust t was named the beneficiary of taxpayer a’s ira x trust t was executed on date sec_2_1 of trust t provides that the trust was revocable by taxpayer a thus at the death of taxpayer a_trust t became irrevocable taxpayer d is the trustee of trust t trust t is valid under the laws of state n company m the custodian of ira x has been provided with information concerning the terms of trust t and the identity of the beneficiaries thereof article of trust t provides that at the death of taxpayer a the balance of trust t including ira x was to be given to taxpayers b and c in equal shares the language of trust t contained no conditions limiting the payment of taxpayer b’s share article of trust t provides that taxpayer c’s share is to be retained by the trustee of trust t and held in subtrust u created under the terms of trust t for the benefit of taxpayer c article of trust t further provides that the trustee of trust t contains sole and absolute discretion to use as much of the income and principal of trust t for taxpayer c’s benefit considering taxpayer c’s other income at taxpayer c’s death remaining trust t assets held for the benefit of taxpayer c are to be paid to taxpayer c’s descendants per stirpes if taxpayer c has no descendants then remaining trust assets are to be paid to taxpayer a’s surviving descendants per stirpes taxpayer b’s date of birth was date taxpayer c’s date of birth was date taxpayer b is the oldest potential beneficiary under the terms of trust t of taxpayer a’s ira x trustee d proposes to divide ira x by means of trustee to trustee transfers into two distinct individual_retirement_arrangements iras each transferee ira will be maintained in the name of taxpayer a deceased one transferee ira will be maintained for the benefit of taxpayer b beneficiary thereof the second transferee ira page will be maintained for the benefit of the subtrust created under the terms of trust t which subtrust is being maintained for the benefit of taxpayer c to pay trust t assets to her as provided under trust t terms distributions from each of the transferee iras will be made over the life expectancy of taxpayer b the oldest beneficiary of ira x based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer a’s ira x may be subdivided by means of a series of trustee to trustee transfers so that a separate ira may be created in the name of taxpayer a deceased for the benefit of taxpayer b and that taxpayer a’s ira x may be subdivided by means of a series of trustee to trustee transfers so that a separate ira may be created in the name of taxpayer a deceased for the benefit of trust t which will hold said transferred ira amounts and distribute said amounts for the benefit of taxpayer c with respect to your ruling requests code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 aj and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- gi ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age code sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with page subparagraph a ii before his required_beginning_date his plan or ira interest must be distributed within five years after the death of the employee or ira holder code sec_401gii provides for an exception to the 5-year rule if the plan participant or ira holder dies with a designated_beneficiary in that case distributions must begin no later that year after the date of death of the ira holder or a later date if set down in regulations promulgated by the secretary and must be made over the life of the beneficiary or over a period not exceeding the life expectancy of the beneficiary with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite lr b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s or ira holder’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator page sec_1_401_a_9_-3 of the final regulations q a-3 provides that in order to satisfy the rule_of code sec_401 if the beneficiary is not the employee’s or ira holder’s surviving_spouse then required distributions must begin no later than the end of the calendar_year following the calendar_year which contains the plan participant’s or ira holder’s date of death sec_1_401_a_9_-5 of the final regulations q a-5 b provides in summary that if an employee dies before his required_beginning_date the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to an employee who has a non spouse designated_beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent years the applicable distribution is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-9 of the final regulations q a-1 provides the relévant single life expectancy table sec_1_401_a_9_-8 of the final regulations q a-2 a provides the separate_account rules with respect to defined contribution plans a ‘separate account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of the other accounts in general if separate_accounts are set up for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account satisfy the requirements of code sec_401 instead the rules in code sec_401 apply separately to each separate_account under the plan sec_1_401_a_9_-8 of the final regulations q a-3 provides that a separate_account is a separate portion of an employee’s benefit which reflects the separate interest of an employee’s beneficiary under the plan as of the employee’s death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts page sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules are not available to beneficiaries of a_trust with respect to the trust’s interest in an employee’s benefit code sec_408 provides generally that in accordance with the rules of sec_72 amounts paid or distributed from an ira are included in the gross_income by the payee or distributee code sec_408 provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said jra by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual in this case as noted above taxpayers b and c are taxpayer a’s daughters revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one jra trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary the issue raised in this ruling_request is whether beneficiary-daughters of an ira holder may after the death of the ira holder have their one-half interests in the deceased’s ira transferred to iras set up and maintained in the name of the deceased when each resulting ira is set up solely to benefit one of the daughters neither the code nor the final regulations promulgated under code sec_401 preclude the posthumous division of ira x into more than one ira however the final regulations do preclude separate_account treatment for code sec_401 purposes where amounts pass through a_trust in this case absent the trust t trustee’s decision to transfer by means of trustee- to-trustee transfers each daughter’s one-half interest in taxpayer a’s ira x to her beneficiary ira as described above distributions of the entire ira x interest would page have to be made over taxpayer b’s remaining life expectancy in accordance with sec_1_401_a_9_-5 of the final regulations q a-5 c after the proposed trustee to trustee transfers taxpayers b and c will receive required distributions over taxpayer b’s remaining life expectancy thus the proposed trustee to trustee transfers will have no effect on either the timing or the amount of minimum required distributions thus based on the specific facts and representations surrounding this ruling_request we conclude as follows that taxpayer a’s ira x may be subdivided by means of a series of trustee to trustee transfers so that a separate ira may be created in the name of taxpayer a deceased for the benefit of taxpayer b and that taxpayer a’s ira x may be subdivided by means of a series of trustee to trustee transfers so that a separate ira may be created in the name of taxpayer a deceased for the benefit of trust t which will hold said transferred ira amounts for and distribute said amounts for the benefit of taxpayer c this ruling letter is based on the assumption that ira x and the beneficiary iras created after the trustee to trustee transfers either have met are meeting or will meet the requirements of code sec_408 at all times relevant thereto pursuant to a power_of_attorney on file with this office the original of this letter_ruling is being sent to your authorized representative page a this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours goaweer v fert frances v sloan manager employee_plans division technical group enclosures deleted copy of ruling letter notice of intention to disclose ‘s
